Citation Nr: 1532962	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate compensable rating for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

The claim was remanded by the Board of Veterans' Appeals (Board) in June 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is unfortunately necessary to ensure that there is a complete record upon which to decide the Veteran's claim concerning entitlement to a separate compensable rating for peripheral vascular disease so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.



As concerning this claim, as noted, in June 2014 the Board remanded this claim so that additional development of the evidence could be undertaken.  The requested development was not sufficiently completed. 

In June 2014, the Board observed that clarification of findings included as part of a March 2013 VA examination was necessary.  In the examination report, the examiner stated that an ankle/brachial index test could not be performed due to calcification of the arterial walls.  As the examiner also found that there was claudication on walking between 25 and 100 yards, but no trophic changes, the issue of entitlement to a 40 percent rating for PVD turned on the results of an ankle/brachial index test.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2014).  The Board therefore, in June 2014, determined that it was unable to make this determination absent either such a test result or a discussion as to whether the level of severity of the Veteran's PVD would be the equivalent of an ankle/brachial index of 0.7 or less.  See id.  Consequently, the examination report was returned to the examiner for clarification.  See 38 C.F.R. § 4.2 (2014).  If warranted, a new VA examination was to be performed.

The Board therefore found that additional medical questions needed to be addressed.

The following development was ordered by the Board in June 2014 to take place:

1.  Return the March 2013 vascular diseases disability benefits questionnaire to the examiner who performed that examination for clarification as to whether the level of severity of the Veteran's peripheral vascular disease (PVD) would be expected to yield an ankle/brachial index of 0.7 or less.  If that examiner is not reasonably available, another clinician may render the opinion.  A complete explanation must be provided.



If warranted, a new VA examination should be performed, and it should again be determined whether an ankle/brachial index test may be conducted.  If the examiner determines that an ankle/brachial index test cannot be performed because it is medically contraindicated or would not yield accurate results, the examiner must nevertheless state whether the Veteran's PVC would be expected to yield an ankle/brachial index of 0.7 or less given its level of severity, and provide a complete explanation.

An opinion supplied in October 2014, by the VA physician who conducted the March 2013 examination, shows that bilateral legs arterial Doppler testing, conducted on October 21, 2014, showed bilateral atherosclerotic plaques which did not cause significant stenosis by velocity criteria.  Adequate distal leg arterial run off at rest was shown.  The presence of calcified arterial walls was noted.  Also as of October 21, 2014, it was determined that an ankles to brachial index determination (ABI) could not be calculated given that the runoff arteries had calcified walls.  

The physician added that the ABI was the ratio of the blood pressure in the ankle to the blood pressure in the arm, and was an objective measurement used to predict the severity of peripheral arterial disease.  A false negative ABI result, added the physician, may occur in patients with noncompressible arteries (ex:  heavily calcified arterial vessels).

She also mentioned that in addition to the peripheral arterial disease, the Veteran also had peripheral neuropathy which contributed to similar symptoms.  Since the ABI is an objective measurement, the VA physician commented that she could not predict this value based only on the subjective complaints of the Veteran without resorting to mere speculation.



The Board finds that the findings/opinion supplied by the VA physician in October 2014 failed to provide a medical opinion sufficiently responsive to the instructions set out in the Board's June 2014 remand.  Specifically, the physician seemed to find that an ABI test could not be conducted as the findings would not yield accurate results.  She did not seem to find that conducting of the test was contraindicated.  The Board is of the opinion that, based on review of the October 2014 findings, it is unaware of any reason why an ABI could not have been attempted.  If the arterial walls were found on ABI testing to be so calcified, the result would merely be low.  

The supplied findings therefore did not sufficiently respond to the medical questions posed as part of the Board's June 2014 remand.  Stegall.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the October 2014 VA medical opinion findings are inadequate, another examination is required.  On remand, the examiner should provide a more accurate opinion, one which follows the Veteran being afforded ABI testing, unless medically contraindicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again provide the Veteran's electronic claims folder (i.e., Virtual VA and Veterans Benefits Management System (VBMS) paperless files) to the VA physician who conducted the October 2014 VA examination to obtain another addendum opinion.  If the examiner is unavailable, the record should be made available to another suitably-credentialed medical professional.  

The Veteran -- UNLESS MEDICALLY CONTRAINDICATED - should undergo an ankle/brachial index (ABI) test.  The findings should be provided.  

If the examiner determines that an ankle/brachial index test cannot be performed because it is medically contraindicated, the examiner must nevertheless state whether the Veteran's PVC would be expected to yield an ankle/brachial index of 0.7 or less given its level of severity.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall, at 271.





4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

5.  Thereafter, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

